DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-3 and 6 in view of Atkinson et al. (Pub. No. US 2019/0238741 A1; hereafter Atkinson) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atkinson in view of Gerasimow et al. (Pub. No. US 2016/0352993 A1; hereafter Gerasimow), and 35 U.S.C. 112.
Applicant persuasively argues that the prior art of Atkinson does not disclose the equation called for in newly amended claims 1 and 3. However, the equation given in the claims is merely an implementation of the inverse square law for intensity. Gerasimow discloses utilizing such an equation for setting the intensity of different lighting elements. Gerasimow paragraph [0091] states:
[0091] Furthermore, process 1000 may continue at operation 1005, “Determine Flash Filter Panel Control Parameters”, where flash filter panel control parameters may be determined as discussed herein. For example, flash filter panel control parameters may be determined via image processor 804 based on the depth map generated at operation 1003, the evaluation of the depth map performed at operation 1004, and/or image data attained at operation 1001. For example, flash filter panel control parameters may be determined by generating transparency adjustment parameters based on relative distances within a depth map and/or based on color data in image data attained at operation 1001. For example, the flash filter panel control parameters may include full transparency for regions of the flash filter panel or regions of the image plane associated with subjects or regions that are at or farther than a greatest subject distance. Furthermore, the flash filter panel control parameters may include a transparency adjustment to reduce the transparency of other regions or subjects (e.g., for those regions or subjects closer to flash module 701) by multiplying the full transparency by a square of the ratio of the distance to the other region over the greatest subject distance. For example, if the greatest subject distance is d1 and the other region or subject is at a distance of d2 (e.g., such that d2<d1 the transparency of the region may be determined as full transparency multiple by (d2/d1)2. Furthermore, color adjustments may be made based on an evaluation of image data attained at operation 1001 to provide color balance or the like. (emphasis added)

	As can be seen from the above portion, if written as an equation, then T = (d2/d1)2*Tmax where T is the target transparency, Tmax is the full transparency, and d2/d1 is the ratio of the “greatest subject distance” to the other subject distance. Given that full transparency yields maximum intensity, the equation could be equally well understood as stating I = (d2/d1)2*Imax, which is precisely that used in the instant application. This equation is merely the statement that, for two different light sources, the two intensities are equal at the target if their source intensities are different by a factor of (d2/d1)2. Such an equation was well-known in the art at the time the invention was filed, as shown by Gerasimow, and the ordinary workman in the art would have been able to implement such intensity control in the lighting unit of Atkinson in order to ensure that the intensity of the light from the different sources was equal at the target, yielding consistent illumination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
inter alia, “dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position” but does not state what the endpoint of the distance is. For the purposes of this examination, Examiner will interpret the claim limitation as reciting “dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position and the reference position.”
Similarly with claim 3, the claim recites “dmax corresponds to a distance between a lighting position of one of the plurality of lighting positions and the reference position corresponding to a light emitting unit of the set light emitting units furthest from the reference position,” it is unclear what “the reference position corresponding to a light emitting unit of the set light emitting units furthest from the reference position” is, if it is the same as “the reference position” recited in claim 1, or if it is some different reference position. For the purposes of this examination. Examiner will interpret the claim as reciting “dmax corresponds to a distance between a lighting position of one of the plurality of lighting positions furthest from the reference position and the reference position.”
Claims 2 and 6 are dependent on claims 1 and 3, respectively, and are rejected for substantially the same reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Gerasimow.
Regarding claim 1, Atkinson shows device for capturing multiple images of an object (the device shown in Fig. 3 attached to a digital imaging device 60 in Fig. 5 is capable of taking multiple images of a target at a “reference” position from the device at different lighting conditions) disposed at a reference position, each image having a different light exposure, the device comprising:
a set of light emitting units (516) comprising at least one light emitting unit (LED) arranged on a flat surface (the LEDs 516 are shown arranged on a flat surface of the device 500);
 at least one image capturing unit (located in device 60 of Fig. 5);

 the monitoring unit being arranged to control the at least one light emitting unit (LED) of each of the set of light emitting units disposed on the flat surface (31) so as to provide lighting for the at least one light emitting unit of each of the set of light emitting units with at least one light characteristic determined as a function of the distance (see numbered paragraph 0067).  
Regarding claim 2, numbered paragraph 0054 discloses the monitoring unit of the device 500 shown in Fig. 7 controls the imaging device 60.
	Regarding claim 3, numbered paragraph 0054 of Atkinson discloses the step of triggering a plurality of image captures and triggers a preprogrammed sequence of illumination using the LEDs 516.  Numbered paragraph 0067 discloses the intensity and/or the volume of the LEDs is controlled based on the distance between the target and the LEDs.  Atkinson does not disclose the step of positioning an object to be photographed at a reference position, however, what one takes a picture of is discretionary to the photographer.  For instance one may choose to photograph a wedding ring by placing it on a stand and placing the stand on a velvet surface.  Thus, the claimed step of placing an object at a “reference position” is an arbitrary step that would have been obvious and well within the purview of a person having ordinary skill in the art at the time the invention was filed to take, or not, as the photographer saw fit, before photographing in order to compose the captured image.  
 	Regarding claim 6, the triggering of the set of light emitting units of numbered paragraph 0054 are of course carried out synchronously in order to obtain images with artificial illumination.
	As discussed with respect to the Response to Arguments, above, Atkinson does not disclose that the “at least one light characteristic is determined by the following formula: I = (d/dmax)2*Imax wherein d corresponds to a distance between a lighting position of a representative on of the set light emitting max corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position and the reference position; and  Imax is a maximum light intensity available for the representative one of the set of light emitting units.”
	Gerasimow discloses utilizing such an equation for setting the intensity of different lighting elements (see Gerasimow paragraph [0091] and Response to Arguments, above).
	Such an equation was well-known in the art at the time the invention was filed, as shown by Gerasimow, and the ordinary workman in the art would have been able to implement such intensity control in the lighting unit of Atkinson in order to ensure that the intensity of the light from the different sources was equal at the target, yielding consistent illumination.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/10/2022